Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 12/15/2020 in which claims 2-6, 8, 15, 21-24 and 31 are cancelled and claims 1, 9-12, 20 and 28 are amended to change the scope and breadth of the claims.  No claims are newly added. 
Claims 1, 7, 9-14, 16-20, 25-30 and 33-38 are pending in the instant application and are examined on the merits herein.	
Priority
The application is a National Stage entry of PCT/US2018/12914 filed on 1/9/2018, which claims priority to provisional application 62/444155 filed on 1/9/2017.

Information Disclosure Statement
The information disclosure statement (IDS) dated 1/27/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Withdrawn Rejections
All rejection(s) of record for claim(s) 2-6, 8, 15, 21-24 and 31 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 12/15/2020, with respect to the rejection of claims 28-30 under 35 U.S.C. 102(a)(1) as being anticipated by Balzarini et al. (US withdrawn.

Rejections Necessitated by Amendment
The following are new ground(s) or modified rejections necessitated by Applicants' amendment, filed on 12/15/2020, wherein instant independent claims 1, 20 and 28 are amended to alter the breadth and scope of the claim, wherein the remaining pending claims depend from said independent claims.  Therefore, new grounds of rejection have been made or rejections from the previous Office Action, have been modified.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28-30 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Balzarini et al. (US 2011/0065663, reference of record), in view of Grindrod et al. (WO 2016/044690, filed 9/2015, US 2017/0266284 used as equivalent, IDS).
Balzarini et al. exemplifies anti-cancer pharmaceutical compositions comprising 5-iodo-2’-deoxyuridine (IdUrd) and 5-chloro-6-(1 [2-iminopyrrolidinyl]methyl)uracil hydrochloride (a.k.a. TPi or Tipiracil) and pharmaceutically acceptable carriers or 
Balzarini et al. does not teach the addition of a radiomimetic, specifically cisplatin, in an anti-cancer composition comprising IUdR and Tipracil
Grindrod et al. discloses a method for treating cancer, specifically rectal or brain cancer, in selected tissue of a patient in need of such treatment, specifically surgically resected tissue, the method comprising (a) administering a therapeutically effective amount of a radiosensitizing agent to the patient to sensitize cancerous cells to radiation, wherein the radiosensitizing agent comprises a halogenated nucleoside, specifically 5-iodo-2-pyrimidinone-2'-deoxyribose (IPdR) and/or 5-iodo-2'-doxyuridine (IUdR); (b) irradiating a selected tissue of the patient, wherein the selected tissue comprises sensitized cancerous cells; and (c) providing a therapeutically effective amount of a chemotherapeutic agent, specifically cisplatin, to the patient, wherein steps (a), (b) and (c) may be repeated, further wherein the administration of agents may be via oral, parenteral, liposome-mediated, rectal, vaginal, inhalation, insufllations, transdermal, otic administration, and combinations thereof and administration may be performed sequentially or simultaneously. (Claims 1-6, 12, 18-20, 23, 24-27; ¶0037-0038, 0054-0058, Table 1) Grindrod et al. further discloses pharmaceutical composition and kits comprising a radiosensitizing agent, a chemotherapeutic agent, wherein the kits further comprise instruction for use in treating a subject with cancer and the pharmaceutical compositions comprise a pharmaceutical carrier selected from all solvents, diluents, or other liquid vehicle, dispersion or suspension aids, surface agent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pharmaceutical composition of Balzarini could be modified to include a radiomimetic compound (i.e. cisplatin), and that the composition could be formulated as a solid tablet for oral administration, thereby arriving at the instant invention, based on the teaching in the analogous art of Grindrod et al.  Specifically, Balzarini and Grindrod are both directed at formulating anti-cancer compositions with a radiosensitizing agent, specifically IUdR, as the primary active agent, wherein Balzarini teaches that Tipracil enhances the efficacy of IUdR and Grindrod teaches that the combination of IUdR and chemotherapeutic agents, such as cisplatin, improves the therapeutic efficacy of IUdR. Hence, formulating a composition that combines the advantageous aspects of Balzarini and Grindrod is prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see also MPEP § 2144.06(I))  
prima facie obvious over the teachings of the prior art. 
Modified Rejections
Claims 1, 7, 9-14, 16-20, 25-30 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Grindrod et al. (WO 2016/044690, filed 9/2015, US 2017/0266284 used as equivalent, IDS), in view of Fukushima et al. (Biochemical Pharmacology, 2000, reference of record) and El-Naggar et al. (Nucleosides, Nucleotides and Nucleic Acids, 2014, reference of record).
Grindrod et al. discloses a method for treating cancer, specifically rectal or brain cancer, in selected tissue of a patient in need of such treatment, specifically surgically resected tissue, the method comprising (a) administering a therapeutically effective amount of a radiosensitizing agent to the patient to sensitize cancerous cells to radiation, wherein the radiosensitizing agent comprises a halogenated nucleoside, specifically 5-iodo-2-pyrimidinone-2'-deoxyribose (IPdR) and/or 5-iodo-2'-doxyuridine (IUdR); (b) irradiating a selected tissue of the patient, wherein the selected tissue comprises sensitized cancerous cells; and (c) providing a therapeutically effective amount of a chemotherapeutic agent, specifically cisplatin, to the patient, wherein steps (a), (b) and (c) may be repeated, further wherein the administration of agents may be via oral, parenteral, liposome-mediated, rectal, vaginal, inhalation, insufllations, transdermal, otic administration, and combinations thereof and administration may be performed sequentially or simultaneously. (Claims 1-6, 12, 18-20, 23, 24-27; ¶0037-0038, 0054-0058, Table 1) Grindrod et al. further discloses pharmaceutical composition and kits comprising a radiosensitizing agent, a chemotherapeutic agent, wherein the kits 
Grindrod et al. does not teach administering a radiosensitizer, in combination with a thymidine phosphorylase inhibitor, specifically Tipiracil.
Fukushima et al. discloses that 5-halogenated pyrimidine analogs substituted at the 6-position were evaluated as competitive inhibitors of thymidine phosphorylase (TPase), the most potent member of the series was 5-chloro-6-(2-iminopyrrolidin-1-yl) methyl-2,4(1H,3H)-pyrimidinedione hydrochloride (a.k.a. TPI or Tipiracil). Fukushima et al. further discloses that when TPI is combined with the uridine analog, 5-iodo-2’-deoxyuridine (IdUrd), which is a known radiosensitizing agent, at a molar ratio of 1:1, the blood levels of IdUrd) were about 2-fold higher than when IdUrd was administered alone. Fukushima concludes that TPI may contribute not only to inhibition of TPase-mediated biological functions but also to potentiation of the biological activity of various 2’-deoxyuridine and thymidine derivatives. (Abstract, p. 1234)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Grindrod by administering a TPase inhibitor, specifically TPI, in combination with the disclosed radiosensitizing agents, e.g. IdUrd, thereby arriving at the instant invention. One of ordinary skill in the art would have been motivated to modify Grindrod in this manner based on the disclosure of Fukushima and El-Naggar. Specifically, Fukushima and El-Naggar teach that TPase inhibitors, specifically TPI, are effective to mitigate the degradation of pyrimidine analogs, such as TF and IdUrd, by the catalytic action of TPase, thereby increasing the therapeutic efficacy of TFT or IdUrd. Moreover, both Fukushima and El-Naggar teach that the action of TPI is specifically relevant in the field of radiosensitizing agents and radiation therapy. Hence, one would have a reasonable assurance of success that TPI would function to improve the efficacy of IPdR and/or IUdR, as radiosensitizers, in the method of Grindrod.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicants’ response with respect to the obviousness rejection over Grindrod/Fukushima/El-Naggar, has been fully considered but is not persuasive. 
Applicant argues that neither Fukushima nor El-Naggar cure the deficiency of Grindrod, with respect to the addition of Tipracil, to a method of treating rectal cancer by administering the radiosensitizing agent, IUdR or its’ prodrug IPdR. Applicant specifically argues that the deficiencies are not cured because there is no reasonable expectation of success because the prior art does not provide direct evidence that a combination of IUdR and Tipracil would be effective to treat rectal cancer, that without said evidence one is only combining generically suggested elements with no real hope of success and that the art of cancer treatment is unpredictable.
Applicants’ argument is not persuasive because Grindrod provides direct evidence via the exemplification (Example 3) that IPdR, the IUdR prodrug, is effective to treat rectal cancer. Hence, it is known in that art, and therefore predictable, that administering IUdR is reasonably expected to treat rectal cancer. The modification made obvious by the disclosure of Fukushima and El-Naggar, is that the efficacy of radiosensitizing agents, specifically IUdR, is enhanced by the addition of a thymidine phosphorylase inhibitor, specifically Tipracil, by inhibiting the very enzyme that degrades said radiosensitizing agents, in vivo. Therefore, the addition of Tipracil does not change the fundamental mechanism by which IUdR treats rectal cancer, it simply makes more IUdR available in vivo for treatment. Hence, one of ordinary skill in the art has every reason to expect and predict that the addition of Tipracil to the known IUdR rectal cancer treatment of Grindrod, would be effective.
maintained.

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Grindrod et al. (WO 2016/044690, filed 9/2015, US 2017/0266284 used as equivalent, IDS), in view of Fukushima et al. (Biochemical Pharmacology, 2000, reference of record) and El-Naggar et al. (Nucleosides, Nucleotides and Nucleic Acids, 2014, reference of record), further in view of Hyde et al (US 2010/0135983, reference of record).
The disclosure of Grindrod/Fukushima/El-Naggar are referenced as discussed above. The prior art does not teach a pharmaceutical composition in the form of a multi-component tablet.
Hyde et al. teaches composition which may be employed for treating numerous conditions, including cancer, wherein said composition is in the form of a multi-component or multi-layer tablet, in which each layer or component dissolves or disintegrates to release one or more component of the therapeutic composition. (¶0226-0231)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combined prior art to formulate the pharmaceutical composition as a multi-layer tablet, based on the teaching of Hyde, thereby arriving at the instant invention. Grindrod suggests that the composition may be in a controlled release form and Hyde suggests that multilayer tablets may be used in methods of treating cancer, hence selecting a multi-layer tablet from among various art-recognized controlled release would be a reasonable and obvious modification.
prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicant argues that the combined prior art does not render the independent claims prima facie obvious for the reasons outlined above, thus the rejection of dependent claims that reply on the teachings of said combined prior art, should be withdrawn.  Applicants' arguments are not persuasive because the rejection of the independent claims is maintained as prima facie obvious over said combined prior art, as per the response to arguments above.
The rejection is still deemed proper and is maintained.
	
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
/DALE R MILLER/Primary Examiner, Art Unit 1623